DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Response to Arguments
Applicant's arguments regarding the double patenting rejection of claim 1, see Remarks filed 07/25/2022, pg. 11, are acknowledged. The double patenting rejection has been modified to accommodate Applicant’s amendments. See rejection below.
Applicant’s arguments, see Remarks pg. 11, with respect to the rejection of claim 1 under 35 USC 101 have been fully considered and are persuasive in view of the amendments to the claims.  The rejection of claim 1 under 35 USC 101 has been withdrawn. 
Applicant's arguments regarding the rejections of claims 8 and 25 under 35 USC 112(a), see Remarks pg. 11-12, have been fully considered but they are not persuasive. Applicant argues that the filed amendments overcome these rejections, but the Examiner submits that the amendment to claim 8 does not address the merits of the rejection as previously presented in the final rejection mailed 04/13/2022. Additionally, Applicant has not amended claim 25, and the arguments presented in pg. 11-12 of the Remarks do not address the merits of this rejection as previously presented, i.e., there is no support in the originally filed application for the transmission wires of the first and second fabric layers overlapping each other (see previous final rejection pg. 8, para. 13). As such, these rejections are maintained. See rejections below.
Applicant’s arguments regarding the rejection of claims 36-37 and 50 under 35 USC 112(b), see Remarks pg. 12, have been fully considered and are persuasive in view of the amendments to the claims. As such, these rejections are withdrawn. The Examiner submits, however, that the filed amendments introduce significant issues under 35 USC 112. See rejections below.
Applicant’s arguments regarding Yang ‘164 (US 2011/0282164), see Remarks pg. 12-14, have been fully considered but they are not unpersuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant makes arguments regarding the capabilities of the present claimed invention and the prior art but fails to explain how these capabilities distinguish the language of the claims themselves from the teachings of the prior art.
Applicant’s arguments regarding Longinotti-Buitoni (US 2015/0250420), see Remarks pg. 14-15, are not persuasive because Longinotti-Buitoni is not relied upon for rejection of claims 1, 25, 34, or 39. 
Applicant’s arguments regarding Roh (US 2017/0181480), see Remarks pg. 15, are not persuasive. Applicant argues that only the coil swings and not the magnet. The Examiner respectfully disagrees. Although it is true that the magnet of Roh is disposed on the torso while the coil is disposed on the arm, the Examiner notes that Roh specifically teaches that the electromagnetic induction effect is realized when a subject is walking or running (previous final rejection, pg. 15-16, para. 47-48). The Examiner submits that one of ordinary skill in the art would recognize the torso of the subject would not be still during these movements, and that the magnet and coil would swing past each other while the subject is walking or running. Roh even teaches, “a magnet member arranged on a first part of a garment… a coil member arranged on a second part of the garment which reciprocally moves with the first part of the garment,” providing further evidence that the magnet and coil both swing with respect to each other.
Applicant’s arguments regarding the rejections of claims 8-9 and 36, see Remarks pg. 16, have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant makes arguments regarding the capabilities of the present claimed invention and the prior art but fails to explain how these capabilities distinguish the language of the claims themselves from the teachings of the prior art.
Applicant’s arguments regarding the rejections of claims 18 and 40-41, see Remarks pg. 16-18, have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant makes arguments regarding the capabilities of the present claimed invention and the prior art but fails to explain how these capabilities distinguish the language of the claims themselves from the teachings of the prior art.
Applicant’s arguments regarding the rejections of claims 21, 30, 35, 37, 40, 42, 43-48, see Remarks pg. 16-22, have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments also fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant makes arguments regarding the capabilities of the present claimed invention and the prior art but fails to explain how these capabilities distinguish the language of the claims themselves from the teachings of the prior art.
Claim Objections
Claims 6, 19, 18, 34, 36, 39, 41-42, 55-57, and 64 are objected to because of the following informalities:  
Claim 6, last line: magnet misspelled as “maqnet”;
Claim 9: “… enclosed space can is a conductive material …”; The Examiner suggests amending to 	remove “can” to set forth proper grammar for this limitation;
Claim 18: “sensors that measures” should be “sensors that measure”;
Claim 34: “a first layer of fabric with a magnet arranged …” should state “a first layer of fabric 	with a magnet arranged thereon”;
Claim 39: “function as antenna” should be “function as an antenna”;
Claim 41: “inductive pneumograph sensors is sensed to measure a mutual motion between very 	parts of user body” seems to be grammatically correct. Furthermore, it is unclear what “very 	parts of user body” means. The Examiner suggests amending to remove “is sensed” and either 	removing “very” or defining what very parts means;
Claim 42: “form time to time” should be “from time to time”;
Claim 46: “indicative pneumograph sensor” should be “inductive pneumograph sensor”;
Claim 55: “transfer he signals” should be “transfer the signals”;
Claim 56: “claim25” should be “claim 25”;
Claim 57: “wherein the signal transmission through… “ should be “wherein the signal 	transmission is through …” ;
Claim 64: “… are directly smearing, printing, etching, lithography” appear to be using the wrong 	form of those words, i.e. they have the wrong suffix. Also it is not clear whether this is a list of 	alternatives since the word “or” does not appear in this list. The Examiner suggests amending to 	recite “… are directly smeared, printed, etched, or lithographed…”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 25, 51-53, 55-56, 58, and 63-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites, “electrostatic interference is detected from the fabric layer”. This limitation lacks support in the original disclosure of this application. There is only support for electrostatic interference being removed, not detected, from the fabric layer. As such, this limitation has been determined to comprise new matter and fails to comply with the written description requirement. 
Regarding claim 8, the claim recites, “when there is no external force, the two pieces of conductive sheets are closed”, see ll. 6-7. Looking to the originally filed application, there is only support for a shrapnel switch being closed when there is no external force (Para. 178, Fig. 31-3 depicts switch). As such, the limitation of the two conductive sheets being closed with no external force is determined to comprise new matter because there is only support for a shrapnel switch being closed without external force, rather than two conductive sheets being closed and not charged without external force.
Regarding claim 25, the claim recites, “the first fabric layer has a transmission wire and the second fabric layer has a second transmission wire overlapping with the first transmission wire”, see ll. 3-4. There appears to be a lack of support in the original disclosure for the overlapping of transmission wires between stacked fabric layers as currently disclosed in claim 25. As such, this limitation has been determined to comprise new matter and thus fails to comply with the written description requirement.
Regarding claim 51, the claim recites, “wherein the two pieces of conductive sheets can change to the conductive wires, shrapnel switch or rotatable conductive strip”. There is a lack of support for this limitation in the originally filed disclosure, and Applicant fails to indicate where support can be found for this limitation in the remarks. As such, this limitation has been determined to comprise new matter and thus fails to comply with the written description requirement.
Regarding claim 52, the claim recites, “wherein a material is set between the at least one conductive area and the skin”. There is a lack of support for this limitation in the originally filed disclosure, and Applicant fails to indicate where support can be found for this limitation in the remarks. As such, this limitation has been determined to comprise new matter and thus fails to comply with the written description requirement.
Regarding claim 53, the claims recites, “wherein the system on the fabric can detect vital signs without force”. Although there is support for sensor detection being performed with or without a force being applied (see claim 1), there is no support for the sensors detecting vital signs without force. There is a lack of support for this limitation in the originally filed disclosure, and Applicant fails to indicate where support can be found for this limitation in the remarks. As such, this limitation has been determined to comprise new matter and thus fails to comply with the written description requirement.
Regarding claim 55, the claim recites, “wherein the inductive pneumograph sensors can transfer he signals between the two objects”. There is a lack of support for this limitation in the originally filed disclosure, and Applicant fails to indicate where support can be found for this limitation in the remarks. As such, this limitation has been determined to comprise new matter and thus fails to comply with the written description requirement.
Regarding claim 56, the claim recites, “wherein the transmission wires are bare wires to know that the relevant connectivity between the layers of fabric or the human body changes with the outside world can be learnt about”. There is a lack of support for this limitation in the originally filed disclosure, and Applicant fails to indicate where support can be found for this limitation in the remarks. As such, this limitation has been determined to comprise new matter and thus fails to comply with the written description requirement.
Regarding claim 58, the claim recites, “wherein the fabric has a transmission wire as an inductive pneumograph sensor which can measure body motion, posture or status of the user”. The Examiner submits that there is a lack of support for the inductive pneumograph sensor measuring status of the user in the originally filed disclosure. There is a lack of support for this limitation in the originally filed disclosure, and Applicant fails to indicate where support can be found for this limitation in the remarks. As such, this limitation has been determined to comprise new matter and thus fails to comply with the written description requirement.
Regarding claim 63, the claim recites, “wherein the electrode on the fabric can interact with pattern, a body painting or tattoo on the skin”. The Examiner submits that there is a lack of support for the electrode interacting with the tattoo on the skin. Para. 157 of corresponding US 2020/0107779 provides support for the electrode interacting with the pattern or body painting, but not the tattoo. There is a lack of support for this limitation in the originally filed disclosure, and Applicant fails to indicate where support can be found for this limitation in the remarks. As such, this limitation has been determined to comprise new matter and thus fails to comply with the written description requirement.
Regarding claim 64, the claim recites, “the transmission line and the at least one electronic component are directly smearing, printing, etching, lithography by a computerized machine according to a pre-arranged routing plan on the hot melt adhesive film”. There is a lack of support for this limitation in the originally filed disclosure, and Applicant fails to indicate where support can be found for this limitation in the remarks. As such, this limitation has been determined to comprise new matter and thus fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, 12, 18, 21, 25, 34-37, 39-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “electrostatic interference is detected from the fabric layer”. As evidenced above, this limitation comprises new matter and lacks support in the original disclosure of this application. As such, it is unclear whether or not Applicant intends to claim electrostatic interference being detected, or removed as previously claimed and supported in the original disclosure. For examination purposes, this limitation has been interpreted as “electrostatic interference is removed from the fabric layer” to fall in line with the original disclosure of this application.
Also regarding claim 1, the claim recites, “wherein any one of a pattern, a body painting, and a tattoo is applied to use as a transmission wire or an electrode”. To what is the pattern, body painting, or tattoo being applied to? Such open-end language renders this claim indefinite. For examination purposes, this limitation has been interpreted as “wherein any one of a pattern, a body painting, and a tattoo is configured to be applied to user skin as a transmission wire or an electrode”, as supported by the claims filed 12/14/2021, see claim 1.
Also regarding claim 1, the claim recites, ““at least one of a plurality of sensors disposed on the fabric layer…”. It is unclear whether the claim requires more than one sensor. This limitation can be met by one sensor being on the fabric layer, but it is recited as being one “of a plurality of sensors”. Does this mean at least one other sensor has to be present somewhere in the system? If so, where?
As a result of dependence on claim 1, subsequent dependent claims 6-9, 12, 18, 21, 25, 34-37, and 39-64 are also rejected as indefinite.
Regarding claim 6, the claim recite “at least one of the plurality of sensors”. It is unclear whether or not this refers to the “at least one of a plurality of sensors” recited in claim 1. For examination purposes, this limitation has been interpreted as either being the same sensor of claim 1, or another sensor of the plurality of sensors. The Examiner recommends amending this limitation to make the interpretation clear.
Regarding claim 8, the claim recite “at least one sensor of the plurality of sensors”. It is unclear whether or not this refers to the “at least one of a plurality of sensors” recited in claim 1. For examination purposes, this limitation has been interpreted as either being the same sensor of claim 1, or another sensor of the plurality of sensors. The Examiner recommends amending this limitation to make the interpretation clear.
Regarding claim 12, the claim recite “at least one sensor of the plurality of sensors”. It is unclear whether or not this refers to the “at least one of a plurality of sensors” recited in claim 1. For examination purposes, this limitation has been interpreted as either being the same sensor of claim 1, or another sensor of the plurality of sensors. The Examiner recommends amending this limitation to make the interpretation clear.
Regarding claim 18, the claim recites “anemograph sensors”. It is unclear whether or not Applicant intends to claim anemograph sensors, or pneumograph sensors as previously claimed. For examination purposes, this limitation has been interpreted as “pneumograph sensors”.
Regarding claim 34, the claim recites “a mutual movement between the two layers of fabric is known…”. To whom is the mutual movement known? For example, is this measurement known to the system, a person, a computer? For examination purposes, this limitation has been interpreted as “a mutual movement between the two layers of fabric is measured…”.
Regarding claim 36, the claim recites “user’s environment… sign of life for user… swallowing of user”. It is unclear whether the claimed user refers to the user disclosed in claim 8, or another, undisclosed user. For examination purposes, these limitations have been interpreted as referring to the user of claim 8.
Regarding claim 37, the claim recites “a mutual movement between the two pieces of fabric is known…”. To whom is the mutual movement known? For example, is this measurement known to the system, a person, a computer? For examination purposes, this limitation has been interpreted as “a mutual movement between the two pieces of fabric is measured…”.
Regarding claim 39, the claim recites “the transmission wire”. It is unclear to which wire this limitation refers to, as there are a first transmission wire and second transmission wire disclosed in claim 25 from which this claim depends. For examination purposes, this limitation has been interpreted as referring to either wire of claim 25.
Regarding claim 42, the claim recites “the multifunctional fabric sensing system is arranged on a garment, a digital circuit on the garment is activated and begins to conduct self-check even if it is not subjected to external force, it can detect the entire system form time to time”. It is unclear what “even if it is not subjected to external force, detecting the entire system from time to time” means, i.e., the metes and bounds of this limitation is unclear and thus indefinite. For examination purposes, this claim has been interpreted without the indefinite limitation as highlighted above.
Regarding claim 46, the claim recites, “the user skin”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a user’s skin”.
Regarding claim 50, the claim recites “the magnet and coil of the first layer and the second layer”. Claim 34 from which this claim depends discloses “a first layer of fabric with a magnet… and a second layer of fabric with a first coil”. As such, the antecedent basis for this limitation highlighted above is unlcear. For examination purposes, this limitation has been interpreted as “the magnet of the first layer and the first coil of the second layer”.
Regarding claim 51, the claim recites, “the two pieces of conductive sheets can change to the conductive wires, shrapnel switch or rotatable conductive strip”. This language makes it unclear as to whether or not the limitations following “can” are required for this claim. Additionally, it is unclear how a conductive sheet can change to a conductive wire, shrapnel switch, or rotatable conductive strip. Finally, there is insufficient antecedent basis in the claims for “the conductive wires, shrapnel switch, or rotatable conductive strip”. For examination purposes, this limitation has been interpreted as “the two pieces of conductive sheets are connected to the conductive wire, a shrapnel switch or a rotatable conductive strip”.
Regarding claim 52, the claim recites, “the skin”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a skin”.
Regarding claim 54, the claim recites, “the inductive pneumograph sensors can be placed on a garment and a bed which can be used for sleep monitoring. Similarly, they can also be used for representing the relative movement between peoples, an animal and a person, or between animals”. This language makes it unclear as to whether or not the limitations following “can” are required for this claim. Additionally, the word “similarly” renders the claim indefinite because it is unclear how the two functions claimed above are similar to each other. Furthermore, “the relative movement” lacks antecedent basis in the claims. For examination purposes, this limitation has been interpreted as “the inductive pneumograph sensors are placed on a garment and a bed, used for sleep monitoring and for representing a relative movement between peoples, an animal and a person, or between animals”. 
Regarding claim 55, the claim recites, “the inductive pneumograph sensors can transfer he signals between the two objects”. This language makes it unclear as to whether or not the limitations following “can” are required for this claim. Furthermore, there is insufficient antecedent basis in the claims for “the signals” and “the two objects”. For examination purposes, this limitation has been interpreted as “the inductive pneumograph sensors transfer signals between two objects”.
Regarding claim 56, the claim recites “wherein the transmission wires are bare wires to know that the relevant connectivity between the layers of fabric or the human body changes with the outside world can be learnt about”. It is unclear what this limitation means, i.e., the metes and bounds of this limitation are unclear and thus indefinite. For examination purposes, this claim has been interpreted as “wherein the transmission wires are bare wires”.
Regarding claim 58, the claim recites “the fabric has a transmission wire as an inductive pneumograph sensor which can measure body motion, posture or status of the user”. This language makes it unclear as to whether or not the limitations following “can” are required for this claim. For examination purposes, this limitation has been interpreted as without the word “can”.
Regarding claim 59, the claim recites “the user can learn about how long the fabric has been from the time of manufacture to sale, and whether the functions inside have declined”. This language makes it unclear as to whether or not the limitations following “can” are required for this claim. Furthermore, how long the fabric has been what from the time of manufacture to sale? Additionally, inside what have the functions declined? It is recommended that Applicant amend the claim to clearly and definitively set the metes and bounds of the claimed subject matter.
Regarding claim 60, the claim recites, “the digital circuit in the garment will operate continuously to record the environment conditions, such as washing, drying or being stored in the closet, or the washing power, drying temperature and humidity”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Furthermore “the environment conditions”, “the closet”, and “the washing power” lack antecedent basis in the claims. For examination purposes, this limitation has been interpreted as not requiring the limitations after “such as”, i.e., these limitations are not interpreted as being part of the claimed invention.
Regarding claim 61, the claim recites “the user can use a 3D dynamic fitting system to dynamically try the fabric on in front of the computer supported dressing mirror to correct the size of the model”. This language makes it unclear as to whether or not the limitations following “can” are required for this claim. Additionally, “the fabric”, “the computer supported dressing mirror”, “the size of the model” all lack antecedent basis in the claims. For examination purposes, this limitation has been interpreted as “the user uses a 3D dynamic fitting system to dynamically try the fabric layer on in front of a computer supported dressing mirror to correct a size of a model”.
Regarding claim 62, the claim recites, “a coil is added between the magnetic shielding fabric and the human body to sense whether there is a magnetic field or electromagnetic field, it means that the magnetic shielding fabric is invalid, or when strong electromagnetic waves are detected outside”. There is insufficient antecedent basis in the claims for “the magnetic shielding fabric” and “the human body”. Additionally, what means that the magnetic shielding fabric is invalid? Outside of where are strong electromagnetic fields detected? For examination purposes, this limitation has been interpreted as “a coil is added between a magnetic shielding fabric and a human body to sense whether there is a magnetic field or electromagnetic field”.
Regarding claim 63, the claim recites “pattern, body painting, or tattoo on the skin”. It is unclear whether or not this limitation refers to the pattern, the body painting, or the tattoo disclosed in claim 1. For examination purposes, this limitation has been interpreted as “the pattern, the body painting, or the tattoo”.
Regarding claim 64, the claim recites “the transmission line and the at least one electronic component” and “the hot melt adhesive film”. There is insufficient antecedent basis for these limitations in the claims. For examination purposes, these limitations have been interpreted as “a transmission line”, “at least one electronic component”, and “a hot melt adhesive film”. Furthermore, the claim recites “directly, smearing, printing, etching, lithography by a computerized machine”. It is unclear whether or not Applicant intends to claim all these methods, or if they are meant to be recited in the alternative. For examination purposes, these limitations have been interpreted in the alternative.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9462978 in view of Jayaraman et al. (US 6381482) (hereinafter Jayaraman), further in view of Longinotti-Buitoni et al. (US 2015/0250420) (hereinafter Longinotti-Buitoni).
Regarding claim 1 of the instant application, claim 4 of the conflicting patent discloses a multifunctional fabric sensing system, comprising: a fabric layer (Claim 4: “the base layer is made of textile or leather”); and at least one of a plurality of sensors disposed on the fabric layer (Claim 1, of which claim 4 depends on); wherein sensor detection is performed with or without a force being applied (claim 1: “…the plurality of sensors… output a circuit output that varies with a force applied”).
Claim 4 of the conflicting patent does not disclose “wherein electrostatic interference is removed from the fabric layer, wherein any one of a pattern, a body painting, and a tattoo is configured to be applied to user skin as a transmission wire or an electrode”. Jayaraman, however, teaches a fabric or garment with integrating flexible information infrastructure (Abstract), which includes a static dissipating component (SDC) which quickly dissipates any built-up static charge during the usage of the fabric, which is important since several thousand volts may be generated which could damage sensitive electrical components (Col. 9, ll. 32-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 4 of the conflicting patent to include electrostatic interference being removed from the fabric layer, as taught by Jayaraman. Making this modification would be useful for ensuring that sensitive electrical components are not damaged by built-up static charge during usage of the fabric, as evidenced above.
Furthermore, Longinotti-Buitoni teaches physiological monitoring garments wherein at least one of the plurality of sensors is an electrode that can be realized by a pattern of a conductive material (Fig. 7A, respiration sensors 2225; Para. [0172], third sentence: “A complete and accurate measurement of several respiratory parameters… may be made using a plurality of stretchable conductive ink traces arranged in a pattern (e.g., a `zig-zag` pattern) arranged in different region of the garment”) applied on a skin (Para. [0162], pg. 12, ll. 15-18: “A sensors including the stretchable conductive ink may include… a skin electrode sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 4 of the conflicting patent to include a tattoo or a pattern or a body painting applied to user skin as a transmission wire or an electrode in order to provide complete and accurate measurements of several respiratory parameters, as taught by Longinotti-Buitoni.
Applicant is advised that should claim 43 be found allowable, claim 44 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, “configured to”, and other functional language in the claim(s) may be interpreted as intended use of the invention.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 12, 34, 45, 49-50, 52-53, 61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PGPUB 2011/0282164) (hereinafter Yang ‘164) in view of Jayaraman, further in view of Longinotti-Buitoni.
Regarding claim 1, Yang ‘164 discloses a multifunctional fabric sensing system, method, and article (Abstract), comprising: a fabric layer (Fig. 5, textile layer 10’); and at least one of a plurality of sensors disposed on the fabric layer (Fig. 5, sensors A’, B’, C’ disposed on textile layer 10’); wherein sensor detection is performed with or without a force being applied (by definition, the sensor detection would be performed with or without a force being applied since these are the only two ways detection could occur with respect to force).
Yang ‘164 does not disclose “wherein electrostatic interference is removed from the fabric layer; wherein any one of a pattern, a body painting, and a tattoo is applied to user skin as a transmission wire or an electrode”. Jayaraman, however, teaches a fabric or garment with integrating flexible information infrastructure (Abstract), which includes a static dissipating component (SDC) which quickly dissipates any built-up static charge during the usage of the fabric, which is important since several thousand volts may be generated which could damage sensitive electrical components (Col. 9, ll. 32-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘164 to include electrostatic interference being removed from the fabric layer, as taught by Jayaraman. Making this modification would be useful for ensuring that sensitive electrical components are not damaged by built-up static charge during usage of the fabric, as evidenced above.
Furthermore, Longinotti-Buitoni teaches physiological monitoring garments wherein at least one of the plurality of sensors is an electrode that can be realized by a pattern of a conductive material (Fig. 7A, respiration sensors 2225; Para. [0172], third sentence: “A complete and accurate measurement of several respiratory parameters… may be made using a plurality of stretchable conductive ink traces arranged in a pattern (e.g., a `zig-zag` pattern) arranged in different region of the garment”) applied on a skin (Para. [0162], pg. 12, ll. 15-18: “A sensors including the stretchable conductive ink may include… a skin electrode sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘164 to include a tattoo or a pattern or a body painting applied to user skin as a transmission wire or an electrode in order to provide complete and accurate measurements of several respiratory parameters, as taught by Longinotti-Buitoni.
Regarding claim 12, Yang ‘164 discloses that at least one of the plurality of sensors generates physiological signals and comprise: at least a piece of cloth (Fig. 7, fabric layer 10’), at least one conductive area arranged on the at least one cloth (Fig. 7; para. 95: “The accessory a may be a conductive material”); a signal circuit (Fig. 7, sensors form a circuit with processor 002), a resistance sensor formed between the at least one conductive area and a human body directly (Para. [0099]: “The signal processor 002 includes a resistance sensor for detecting a resistance of the circuit”; Fig. 21, ohmmeter/resistance sensors DA to DH formed between at least one conductive area, i.e., resistors and other circuit components, and human body; see para. 176: “FIG. 21 shows the schematic diagram of the application of the present invention on a shirt and pants, which include base layers and eight sensors DA to DH that are serially connected such that only two terminals are used to connect to the signal processor 002. Only one ohmmeter is needed to detect the states of each sensor. Thus the body movements or postures of the wearer, such as walking, sitting, lying, swimming, bending, sleeping, driving, and biking, can be determined”; see previous final rejection, Response to Arguments, pg. 3-4), wherein the fabric resistance sensor is connected in series or in parallel to a resistor R (Fig. 7, R1 connected to R2 connected to R3) or an integrated circuit (Fig. 7, R1 is part of a circuit) to form a charge/discharge circuit to change a frequency, period, voltage or a current (Para. [0095]: “In the absence of applied force, the resistance of the sensor E is zero. When a force is applied… the resistance of the sensor E becomes that of resistor R1”); when the resistance changes, the circuit sends a signal, and the system receives the change in resistance between the at least one conductive area and the human body; wherein the change is represented by a frequency, cycle, voltage or current change, which is used to analyze at least one of information of physiological change or posture changes of human body, or information of force applied or not (Para. [0095]: “In the absence of applied force, the resistance of the sensor E is zero. When a force is applied… the resistance of the sensor E becomes that of resistor R1”; Para. [0100], first sentence: “resistance detected by the processor 002”; (Para. [0035], second sentence: “senses changes in the user's body posture and, in response to the posture changes, sends a circuit output”). 
Additionally, the “circuit output” disclosed by Yang ‘164 must necessarily comprise a frequency, voltage, or current, as these variables inherently define an output of a circuit. Thus, if the system sends a circuit output in response to posture change, this output must comprise a change in frequency, voltage, current or a combination of these variables thereof.
Regarding claim 34, Yang ‘164 discloses that the system has a first layer of fabric with a magnet arranged thereon (Fig. 26, base layer 10’ with sensing areas a1 and a2 made of conductive magnet, see para. 170) and a second layer of fabric with a first coil arranged thereon (Fig. 26, accessory layers a-c have two coils stitched thereon, see para. 170), wherein interaction between the magnet and the first coil produces an induced current (Para. 170, last sentence: “When the strain gauge E is distorted by a force, current can be induced through the coils, and so do sensor F and G”).
Although Yang ‘164 does not explicitly disclose “a mutual movement between the two pieces of fabric is known,” seeing that the associated structure required for this function is present (i.e., a first layer of fabric with a magnet arranged thereon and a second layer of fabric with a first coil arranged thereon), the Examiner submits that Yang ‘164 would be capable of meeting this function limitation.
Regarding claim 45, although modified Yang ‘164 does not explicitly disclose “the pattern or the body painting or the tattoo produces insulation effect,” seeing that the associated structure required for this function is present (i.e., the pattern/body painting/tattoo), the Examiner submits that modified Yang ‘164 would be capable of meeting this functional limitation.
Regarding claim 49, Yang ‘164 discloses a third layer with a second coil (Fig. 26, accessory layer b is considered a third layer with a second coil stitched thereon).
Although Yang ‘164 does not explicitly disclose “wherein a reaction between the first layer and the second layer is detected, a reaction between the second layer and the third layer is detected, and a mutual inductance between the first layer and the third layer is detected,” seeing that the associated structure required for this function is present (i.e., the structure of claim 34 [see rejection above] and a third layer with a second coil), the Examiner submits that Yang ‘164 would be capable of meeting this function limitation.
Regarding claim 50, Yang ‘164 discloses that the magnet of the first layer and the first coil of the second layer are not at the same position (Fig. 26, magnet sensors a1 and a2 and coils are at different positions vertically, i.e., the coil is above the magnet).
Regarding claim 52, Yang ‘164 discloses a material is set between the at least one conductive area and the skin (Fig. 7, cloth layer 10’ under conductive areas a,b,c).
Regarding claim 53, although Yang ‘164 does not explicitly disclose “the system on the fabric detects vital signs without force” seeing that the associated structure required for this function is present (i.e., the structure of claims 1 and 12 [see rejection above]), the Examiner submits that Yang ‘164 would be capable of meeting this function limitation.
Regarding claim 61, Yang ‘164 does not explicitly disclose “the user can use a 3D dynamic fitting system to dynamically try the fabric on in front of the computer supported dressing mirror to correct the size of the model,” seeing that the associated structure required for this function is present (i.e., claimed multifunctional fabric sensing system of claim 1), the Examiner submits that Yang ‘164 would be capable of meeting this function limitational.
Regarding claim 63, although Yang ‘164 does not explicitly disclose “the electrode on the fabric interacts with the pattern, the body painting, or the tattoo on the skin,” seeing that the associated structure required for this function is present (i.e., the structure of claim 1), the Examiner submits that Yang ‘164 would be capable of meeting this function limitation.
Claim(s) 1, 25, 39, 45, 56-57, 61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PGPUB 2014/0343392) (hereinafter Yang ‘392) in view of Jayaraman, further in view of Longinotti-Buitoni.
Regarding claim 1, Yang ‘392 discloses a multifunctional fabric sensing system, method, and article (Abstract) comprising: a fabric layer (Fig. 4(c), electrode disposed on smooth fabric); and at least one of a plurality of sensors disposed on the fabric layer (Abstract: “The heartbeat is detected by arranging multiple textile electrodes on the textile”); wherein sensor detection is performed with or without a force being applied (by definition, the sensor detection would be performed with or without a force being applied since these are the only two ways detection could occur with respect to force).
Yang ‘392 does not disclose “wherein electrostatic interference is removed from the fabric layer; wherein any one of a pattern, a body painting, and a tattoo is applied to user skin as a transmission wire or an electrode”. Jayaraman, however, teaches a fabric or garment with integrating flexible information infrastructure (Abstract), which includes a static dissipating component (SDC) which quickly dissipates any built-up static charge during the usage of the fabric, which is important since several thousand volts may be generated which could damage sensitive electrical components (Col. 9, ll. 32-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘392 to include electrostatic interference being removed from the fabric layer, as taught by Jayaraman. Making this modification would be useful for ensuring that sensitive electrical components are not damaged by built-up static charge during usage of the fabric, as evidenced above.
Furthermore, Longinotti-Buitoni teaches physiological monitoring garments wherein at least one of the plurality of sensors is an electrode that can be realized by a pattern of a conductive material (Fig. 7A, respiration sensors 2225; Para. [0172], third sentence: “A complete and accurate measurement of several respiratory parameters… may be made using a plurality of stretchable conductive ink traces arranged in a pattern (e.g., a `zig-zag` pattern) arranged in different region of the garment”) applied on a skin (Para. [0162], pg. 12, ll. 15-18: “A sensors including the stretchable conductive ink may include… a skin electrode sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘392 to include a tattoo or a pattern or a body painting applied to user skin as a transmission wire or an electrode in order to provide complete and accurate measurements of several respiratory parameters, as taught by Longinotti-Buitoni.
Regarding claim 25, Yang ‘392 discloses that the system has a first fabric layer and a second fabric layer stacked with each other (Fig. 9a, first fabric layer is smooth fabric layer below second rough fabric layer), the first fabric layer has a first transmission wire (Fig. 9a, wire connecting to common fabric) and the second fabric layer has a second transmission wire overlapping with the first transmission wire (Fig. 9a, wire connecting rough fabric to smooth fabric electrode) such that signals are transmitted from the first fabric layer to the second fabric layer through the overlapped first transmission wire and the overlapped second transmission wire (Para. 172 discusses connecting electrode to fabric layers using wires, wherein electrode is used for detecting heartbeat or if electrode is in good contact, see Abstract; i.e., signals travel via wire connections).
Regarding claim 39, Yang ‘392 discloses that the transmission wire is of circular shape or radial shape (Fig. 9a. wire connecting rough fabric to electrode smooth fabric has roughly circular or radial shape, rough semicircle shape) to function as antenna (Claim 13, para. 174).
Regarding claim 45, although modified Yang ‘392 does not explicitly disclose “the pattern or the body painting or the tattoo produces insulation effect,” seeing that the associated structure required for this function is present (i.e., the pattern/body painting/tattoo), the Examiner submits that modified Yang ‘392 would be capable of meeting this functional limitation.
Regarding claim 56, Yang ‘392 discloses the transmission wires are bare wires (Para. 190 discusses use of bare wire).
Regarding claim 57, Yang ‘392 discloses the signal transmission through a direct connection (Fig. 9a depicts direct connections via wire).
Regarding claim 61, Yang ‘392 does not explicitly disclose “the user can use a 3D dynamic fitting system to dynamically try the fabric on in front of the computer supported dressing mirror to correct the size of the model,” seeing that the associated structure required for this function is present (i.e., claimed multifunctional fabric sensing system of claim 1), the Examiner submits that Yang ‘164 would be capable of meeting this function limitational.
Regarding claim 63, although Yang ‘392 does not explicitly disclose “the electrode on the fabric interacts with the pattern, the body painting, or the tattoo on the skin,” seeing that the associated structure required for this function is present (i.e., the structure of claim 1), the Examiner submits that Yang ‘164 would be capable of meeting this function limitation.
Claim(s) 1, 45, 61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PGPUB 2013/0066168) (hereinafter Yang ‘168) in view of Jayaraman, further in view of Longinotti-Buitoni.
Regarding claim 1, Yang ‘168 discloses a multifunctional fabric sensing system, method, and article (Abstract) comprising: a fabric layer; and at least one of plurality of sensors disposed on the fabric layer (Abstract: “… cloth capacitive sensor, includes a cloth, at least one conductive area arranged on the cloth”) ; wherein sensor detection is performed with or without a force being applied (by definition, the sensor detection would be performed with or without a force being applied since these are the only two ways detection could occur with respect to force).
Yang ‘168 does not disclose “wherein electrostatic interference is removed from the fabric layer; wherein any one of a pattern, a body painting, and a tattoo is applied to user skin as a transmission wire or an electrode”. Jayaraman, however, teaches a fabric or garment with integrating flexible information infrastructure (Abstract), which includes a static dissipating component (SDC) which quickly dissipates any built-up static charge during the usage of the fabric, which is important since several thousand volts may be generated which could damage sensitive electrical components (Col. 9, ll. 32-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘168 to include electrostatic interference being removed from the fabric layer, as taught by Jayaraman. Making this modification would be useful for ensuring that sensitive electrical components are not damaged by built-up static charge during usage of the fabric, as evidenced above.
Furthermore, Longinotti-Buitoni teaches physiological monitoring garments wherein at least one of the plurality of sensors is an electrode that can be realized by a pattern of a conductive material (Fig. 7A, respiration sensors 2225; Para. [0172], third sentence: “A complete and accurate measurement of several respiratory parameters… may be made using a plurality of stretchable conductive ink traces arranged in a pattern (e.g., a `zig-zag` pattern) arranged in different region of the garment”) applied on a skin (Para. [0162], pg. 12, ll. 15-18: “A sensors including the stretchable conductive ink may include… a skin electrode sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘168 to include a tattoo or a pattern or a body painting applied to user skin as a transmission wire or an electrode in order to provide complete and accurate measurements of several respiratory parameters, as taught by Longinotti-Buitoni.
Regarding claim 45, although modified Yang ‘168 does not explicitly disclose “the pattern or the body painting or the tattoo produces insulation effect,” seeing that the associated structure required for this function is present (i.e., the pattern/body painting/tattoo), the Examiner submits that modified Yang ‘168 would be capable of meeting this functional limitation.
Regarding claim 61, Yang ‘168 does not explicitly disclose “the user can use a 3D dynamic fitting system to dynamically try the fabric on in front of the computer supported dressing mirror to correct the size of the model,” seeing that the associated structure required for this function is present (i.e., claimed multifunctional fabric sensing system of claim 1), the Examiner submits that Yang ‘164 would be capable of meeting this function limitational.
Regarding claim 63, although Yang ‘168 does not explicitly disclose “the electrode on the fabric interacts with the pattern, the body painting, or the tattoo on the skin,” seeing that the associated structure required for this function is present (i.e., the structure of claim 1), the Examiner submits that Yang ‘164 would be capable of meeting this function limitation.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 in view of Jayaraman in view of Longinotti-Buitoni, further in view of Roh et al. (US 2017/0181480) (hereinafter Rho).
Regarding claim 6, Yang ‘164 discloses that at least one of the plurality of sensors is a single coil formed by wires wound around an enclosed space in the fabric layer containing a magnetic material comprising a magnet (Fig. 24; Para. 154: “accessory e1 of the sensor A’ is like a hemisphere, where the sensing area 111a on the accessory e1 or the sensing area 112a is a magnetic conductor that emits magnetic field lines, and transmission wires that made of steel fiber are stitched as a coil”) therein such that an external force can be sensed by the single coil while an effect of electromagnetic induction can be realized (Para. 154: “current can be induced while the hemisphere is pressed by an applied force”).
Yang ‘164 does not disclose that the magnet is configured to swing freely or that the effect of electromagnetic induction is realized by the swinging of the magnet. 
Roh, however, teaches a garment generating electricity by ambulation or arm swinging past the torso or both (Abstract). The garment includes a magnet member arranged on a first part of a garment to generate a magnetic field, and a coil member arranged on a second part of the garment which reciprocally moves with the first part of the garment while walking or swinging the arms past the torso, the coil member generating electricity from the magnetic field of the magnet member (Abstract; Fig. 2 depicts magnet 20 and coil 10 and how they swing with respect to each other while running; Fig. 4 depicts general movement of magnet and coil in swinging motion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘164 such that the magnet is configured to swing freely and that the effect of electromagnetic induction is realized by the swinging of the magnet, as taught by Roh. Making this modification would be useful for generating electricity from kinematic energy using a simple structure at low cost, with excellent electricity generation efficiency (Abstract).
Regarding claim 7, Yang ‘164 discloses that a magnetic material can be equipped outside the fabric layer (Fig. 24; Para. [0154]: “sensing area 112a is a magnetic conductor that emits magnetic field lines”, wherein 112a in Fig. 24 is outside the fabric 10’).
Although Yang ‘164 does not explicitly disclose that “both can enhance the sensing effect”, the Examiner submits that Yang ‘164’s disclosed magnetic material would be capable of “enhanc[ing] the sensing effect” since the structure required for performing this intended use function, the magnetic material, is present in Yang ‘164.
Claims 8-9, 36, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘168 in view of Jayaraman in view of Longinotti-Buitoni, further in view of Cohn et al. (Cohn, G., Gupta, S., Lee, T.-J., Morris, D., Smith, J. R., Reynolds, M. S., Tan, D. S., &amp; Patel, S. N. (2012). An ultra-low-power human body motion sensor using static electric field sensing. Proceedings of the 2012 ACM Conference on Ubiquitous Computing - UbiComp '12. https://doi.org/10.1145/2370216.2370233) (hereinafter Cohn).
Regarding claim 8, Yang ‘168 discloses at least one of the plurality of sensors has two pieces of conductive sheets disposed in an enclosed space in the fabric layer (Fig. 24F, two conductive materials; Para. 146: “… conductive materials, such as… conductive plate sheets (stainless steel sheets, nickel, chromium metal sheets and etc.)”), wherein a conductive fabric or a conductive wire outside the fabric layer is connected to the pieces of conductive sheets (Fig. 24F, transmission line connected to both sheets).
Regarding the functional limitation “so that static electricity on the two pieces of conductive sheets is detected, when there is no external force, the two pieces of conductive sheets are closed” Yang ‘168 does not explicitly disclose this limitation. The Examiner submits, however, that Yang ‘168 would be capable of meeting this function as the structural limitation required for performing this function, “two pieces of conductive materials disposed in an enclosed space in the fabric layer, wherein a conductive fabric or a conductive wire outside the fabric layer is connected to the pieces of conductive materials,” is disclosed in the Yang ‘168.
Furthermore, regarding the limitation of “wherein a movement of user wearing fabric layer is determined based on the detected static electricity,” Cohn teaches an ultra-low power human body motion sensor which passively senses body motion using static electric fields by measuring the voltage at any single location on the body, thus making sensing amount and type of body motion anywhere on the body feasible via this technique (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yang ‘168 such that a movement of user wearing fabric layer is determined based on the detected static electricity. Making this modification would be useful for sensing amount and type of body motion anywhere on the body using an ultra-low power motion sensor, as taught by Cohn.
Regarding claim 9, Yang ‘168 discloses that an enclosure of the enclosed space can also be a conductive material (Fig. 24F) and can be connected to a capacitor (Fig. 24F, capacitor connected to conductive material via transmission line; Para. [0192], second to last sentence: “a capacitor C… can be further connected in series with each cloth capacitive sensor shown as Fig. 24E and 24F”).
 Regarding the functional limitation “so that the conductive material can be used for charging or discharging a component”, Yang ‘168 does not explicitly disclose this limitation. The Examiner submits, however, that Yang ‘168 would be capable of meeting this function as the structural limitation required for performing this function, “a conductive material… connected to a capacitor”, is disclosed in the prior art. 
Regarding claim 36, it is noted that this claim is entirely claiming functions of the claimed multifunctional fabric sensing system (multifunctional fabric sensing system is configured to). Seeing that modified Yang ‘168 provide all of the structural limitations required for performing these functions (see rejections above), the Examiner submits that modified Yang ‘168 would be capable of providing the functions claimed in claim 36. As per MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
Regarding claim 51, Yang ‘168 discloses the two pieces of conductive sheets are connected to the conductive wire (Fig. 24F, conductive sheet materials are connected to transmission lines).
Claims 18, 40-41, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman in view of Longinotti-Buitoni, further in view of Roy et al. (US 2016/0150982) (hereinafter Roy).
Regarding claim 18, modified Yang ‘164, ‘168, and ‘392 all disclose the invention of claim 1. Yang ‘164, ‘168, and ‘392 do not disclose that at least two of the plurality of sensors are two inductive pneumograph sensors that measure body motion by a mutual inductance therebetween.
Roy, however, teaches wearable respiratory inductance plethysmography device and method for respiratory activity analysis (Abstract). One of ordinary skill in the art would recognize that a respiratory inductance plethysmography device inherently provides inductive pneumograph sensors since a plethymsograph is a device which measures changes in volume in an organ or the whole body (see Wikipedia article for “plethysmograph”), while a pneumograph is a device for use in measuring changes in volume in the lungs (see Wikipedia article for “pneumograph”), i.e., a pneumograph is a plethysmograph specialized for the lungs. 
Roy further teaches that the inductive pneumograph sensors comprise a first loop of wire placed around a thoracic section of torso and a second loop of wire placed around an abdominal section of torso, allowing for measuring breathing (Para. 50; Figs. 2, 6, 7) by extracting the plethysmographic signal measured from each wire (Abstract). Roy also teaches that the inductive plethysmographic measurement is determined based on a mutual inductance (Para. 4 & 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘164, ‘168, and ‘392 such that at least two of the plurality of sensors are two inductive pneumograph sensors that measure body motion by a mutual inductance therebetween. Making this modification would be useful for providing detecting and characterizing physical conditions selected from the group consisting of talking, laughing, crying, hiccups, coughing, asthma, apnea, sleep apnea, stress related apnea, relaxation exercise, breathing cycle symmetry, and pulmonary diseases (Para. 23).
Regarding claims 40-41, modified Yangs do not teach that the first transmission wire and the second transmission wire are configured to be inductive pneumograph sensors, and a mutual inductance between the inductive pneumograph sensors is sensed to measure a mutual motion between various parts of user body. In view of the teachings above, Roy renders such limitations obvious in order to provide detecting and characterizing physical conditions selected from the group consisting of talking, laughing, crying, hiccups, coughing, asthma, apnea, sleep apnea, stress related apnea, relaxation exercise, breathing cycle symmetry, and pulmonary diseases (Para. 23).
Regarding claim 54, modified Yangs teaches that the inductive pneumograph sensors are placed on a garment (see rejection of claim 18 above) and a bed and used for sleep monitoring (Roy para. 23 discusses monitoring for sleep apnea, which would require monitoring the subject while sleeping and thus while the sensors are on the garment and bed).
Although modified Yangs do not explicitly disclose the functional limitation of “representing the relative movement between peoples, an animal and a person, or between animals,” seeing that the associated structure required for this function is present (i.e., the inductive pneumograph sensors), the Examiner submits that modified Yangs would be capable of meeting this function limitation.
Regarding claim 55, modified Yangs teach the inductive pneumograph sensors transfer signals between two objects (Roy Fig. 2, signals transferred between garment loop, garment effort belt, CPU, DSP, API).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman in view of Longinotti-Buitoni, further in view of Destrian et al. (US PGPUB 2018/0338561) (hereinafter Destrian).
Regarding claim 21, modified Yang ‘164, ‘168, and ‘392 all disclose the invention of claim 1. Yang ‘164, ‘168, and ‘392 do not disclose that an electric energy recovery wire is disposed close to the transmission wire, and when a signal passes, a mutual induction or a coupling capacitance between the electric energy recovery wire and the transmission wire is used to induce electric energy on the electric energy recovery wire.
Destrian, however, teaching smart and communicating garment items (Abstract) wherein a charge emitter which includes at least one induction coil, considered to be a transmission wire, emits a signal capable of generating a charging induced current into at least one coil of the device (Fig. 1, coil 30), considered to be an electrical energy recovery wire, via mutual induction (Para. [0145], last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘164, Yang ‘168, or Yang ‘392 to incorporate an electric energy recovery wire disposed close to the transmission wire such that, when a signal passes, a mutual induction between the two wires is used to induce electric energy on the electric energy recovery wire, as taught by Destrian. Making this modification would be useful in charging of a battery of the device (Para. [0145], last sentence).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman in view of Longinotti-Buitoni, further in view of Tanaka (US 2016/0157732).
Regarding claim 35, modified Yangs do not disclose the pattern or the body painting or the tattoo being added with static-containing materials. 
Tanaka, however, teaches the use of an electrostatic capacity type sensor for a proximity sensor because such a sensor type provides a high degree of freedom in the profile of electrodes of the proximity sensor as long as the sensor’s electrode portions are made from electrically conductive materials. Such profiles include a wiring pattern provided on a substrate, and a wiring pattern provided on a flexible substrate (para. 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yangs to include the pattern or the body painting or the tattoo being added with static-containing materials. Making this modification would be useful for providing a high degree of freedom in the profile of electrodes of a proximity sensor, as taught by Tanaka.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘392 in view of Jayaraman in view of Longinotti-Buitoni, further in view of Yang (US 2016/0349085) (hereinafter Yang ‘085).
Regarding claim 37, modified Yang ‘392 teaches that the system has more than one layer of fabric separate from each other (e.g., Yang ‘392, Fig. 9A-B. textile layer and other layers are separate). 
Modified Yang do not teach a first optical fiber is arranged in an inner layer of fabric and a second optical fiber is arranged in an outer layer of fabric; wherein a mutual movement between the two pieces of fabric can be known and an associated message can also be transmitted when light is leaked between the first optical fiber and the second optical fiber.
Yang ‘085, however, teaches optical fiber sensing layers with two layers of pressure-sensitive assembly films vertically superposed with at least two interlayers between, wherein each interlayer is provided with at least one optical fiber row (Abstract, Fig. 1-4 showing optical fiber rows 122). Yang ‘085 further teaches that the optical fibers are arranged parallel with each other in a grid to form a sensing area such that, as a person breathes, an upper and lower grid will be urged to press on the optical fibers and make the optical fibers deform differently. Luminance decays will happen when the optical fiber are bent, then the luminance decay values will be transmitted to an electronic assembly, through the mathematical calculation by the electronic assembly, related data about human breaths will be obtained (Para. 4). Furthermore, Yang ‘085 teaches that the optical sensing layer can be used to detect human and animal’s physiological activities, and can be applied in clothes (Para. 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yang ‘392 to include a first optical fiber is arranged in an inner layer of fabric and a second optical fiber is arranged in an outer layer of fabric; wherein a mutual movement between the two pieces of fabric can be known and an associated message can also be transmitted when light is leaked between the first optical fiber and the second optical fiber. Making this modification would be useful for detecting human and animal physiological activities quickly and precisely, with high and adjustable sensitivity, a high resolution, EM interference resistance, and a uniform sensitivity (Para. 19, last two sentences).
Claim 40 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘392 in view of Jayaraman in view of Longinotti-Buitoni, further in view of Nurkka (US 2018/0317814). 
Regarding claim 40, modified Yang ‘392 does not teach that at least one of the first transmission wire and the second transmission wire is configured to be an inductive pneumograph sensor. 
Nurkka, however, teaches systems and methods for monitoring respiration in a biosensing garment, wherein a sensor is an inductive pneuomograph that can measure breathing (Para. [0032], second to last sentence: “In order to continuously measure the user’s respiration, the conductive wire can be used as the inductor in a variable frequency LC oscillator. The LC oscillator can in turn be connected to a frequency-to-voltage converter… which can be connected to a digital voltmeter or other suitable display”) and a transmission wire (Para. 32, third to last sentence: “breathing patterns, can be measured through transduction or "sensing" of the changing inductance (including the timing of such changes) of the conductive wire.  In order to continuously measure the user's respiration, the conductive wire can be used as the inductor…”). As would be recognized by one of ordinary skill in the art, a measurement of breathing would inherently be a measurement of a body motion since respiration is defined by movement of the lungs, chest, and other parts of the human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yang ‘392’s first or second transmission wires to be a pneumograph that can measure body motion in order to continuously measure the user’s respiration, as taught by Nurkka (Para. [0032], second to last sentence).
Regarding claim 47, modified Yang ‘392 discloses the fabric layer has a transmission wire (Fig. 9A). Modified Yang ‘392 does not disclose that the transmission wire is an inductive pneumograph sensor.
Nurkka, however, teaches systems and methods for monitoring respiration in a biosensing garment, wherein a sensor is an inductive pneuomograph that can measure breathing (Para. [0032], second to last sentence: “In order to continuously measure the user’s respiration, the conductive wire can be used as the inductor in a variable frequency LC oscillator. The LC oscillator can in turn be connected to a frequency-to-voltage converter… which can be connected to a digital voltmeter or other suitable display”) and a transmission wire (Para. 32, third to last sentence: “breathing patterns, can be measured through transduction or "sensing" of the changing inductance (including the timing of such changes) of the conductive wire.  In order to continuously measure the user's respiration, the conductive wire can be used as the inductor…”). As would be recognized by one of ordinary skill in the art, a measurement of breathing would inherently be a measurement of a body motion since respiration is defined by movement of the lungs, chest, and other parts of the human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yang ‘392’s transmission wires to be a pneumograph that can measure body motion in order to continuously measure the user’s respiration, as taught by Nurkka (Para. [0032], second to last sentence).
Regarding claim 48, modified Yang ‘392 teaches the inductive pneumograph sensor is configured to measure breathing or body motion of a user wearing the multifunctional fabric sensing system (see rejections above), and is also configured to be an antenna (Yang ‘392, para. 174; Claim 13).
Regarding the functional limitation “so that posture or stature of the user is measured”, modified Yang ‘392 does not explicitly disclose this limitation. The Examiner submits, however, that modified Yang ‘392 would be capable of meeting this function as the structural limitation required for performing this function, “the inductive pneumograph sensor is configured to… be an antenna”, is disclosed in the prior art.
Claims 42 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman in view of Longinotti-Buitoni, further in view of De Rossi et al. (US 2017/0202724) (hereinafter De Rossi).
Regarding claim 42, modified Yangs disclose that the multifunctional fabric sensing system is arranged on a garment. Modified Yangs do not disclose that a digital circuit on the garment is activated and begins to conduct self-check when the garment is moved and the movement is detected by the multifunctional fabric sensing system.
De Rossi, however, teaches an assistive flexible suit (Abstract) with a method for dynamically adjusting control outputs to enhance mobility of a person exhibiting off-normal gait patterns (Para. 25), wherein gait information provided by sensors is analyzed by a processor and controller (Abstract; Para. 40) to determine if actuators imparting force on the wearer’s body can be tuned to improve gait and ensure resulting applications of force to the wearer are complementary (Para. 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yangs such that a digital circuit on the garment is activated and begins to conduct self-check when the garment is moved and the movement is detected by the multifunctional fabric sensing system. Making this modification would be useful for improving a user’s gait, as taught by De Rossi.
Regarding claim 59, although modified Yangs do not explicitly disclose the functional limitation of “the user can learn about how long the fabric has been from the time of manufacture to sale, and whether the functions inside have declined,” seeing that the associated structure required for this function is present (i.e., the multifunctional fabric sensing system as claimed), the Examiner submits that modified Yangs would be capable of meeting this functional limitation.
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman in view of Longinotti-Buitoni, in view of De Rossi, further in view of John et al. (US 2016/0213548) (hereinafter John).
Regarding claim 43, modified Yangs do not teach that the multifunctional fabric sensing system arranged on the garment is configured to sense whether the garment is loose or tight for a user wearing the garment by the detected movement of the user.
John, however, teaches an assist garment (Abstract) with garment-fitting actuators that remove looseness in the garment body to provide a tight fight by adjusting the size of the garment for the user. John teaches that once the garment is donned, the garment-fitting actuators are activated to tighten up the garment so that it is tightly secured to the user (Para. 188). John also teaches the drive of the fitting actuators is controlled based on detection from sensors which detect contact with the body, thus allowing for reliable tightening of the assist garment (Para. 87-89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yangs such that the multifunctional fabric sensing system arranged on the garment is configured to sense whether the garment is loose or tight for a user wearing the garment by the detected movement of the user. Making this modification would be useful for providing a garment which removes differences in how tightly the garment fits to the user depending on size of the garment and body shape of the user, as taught by John (Para. 188).
Regarding claim 44, modified Yangs teach the multifunctional fabric sensing system arranged on the garment is configured to sense a fitness of the garment, and the multifunctional fabric sensing system is configured to conduct self-correction (see rejection of claim 43 above). Modified Yangs do not teach sending the self-correction to a cloud database at a predetermined time if the garment is fit.
Although modified Yangs do not explicitly disclose the functional limitation of “send the self-correction to a cloud database at a predetermined time if the garment is fit,” seeing that the associated structure required for this function is present (i.e., the multifunctional fabric sensing system arranged on the garment configured to sense fitness and conduct self-correction), the Examiner submits that modified Yangs would be capable of meeting this function limitation.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman, further in view of Longinotti-Buitoni, further in view of Nurkka.
Regarding claim 46, modified Yangs teach do not teach that the tattoo, the pattern, or the painting of a conductive material is applied on the user skin, or that the conductive material acts as an inductive pneumograph sensor.
Longinotti-Buitoni, however, teaches physiological monitoring garments wherein at least one of the plurality of sensors is an electrode that can be realized by a pattern of a conductive material (Fig. 7A, respiration sensors 2225; Para. [0172], third sentence: “A complete and accurate measurement of several respiratory parameters… may be made using a plurality of stretchable conductive ink traces arranged in a pattern (e.g., a `zig-zag` pattern) arranged in different region of the garment”) applied on a skin (Para. [0162], pg. 12, ll. 15-18: “A sensors including the stretchable conductive ink may include… a skin electrode sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘164, Yang ‘168, or Yang ‘392 to include a tattoo or a pattern or a body painting applied to user skin as a transmission wire or an electrode in order to provide complete and accurate measurements of several respiratory parameters, as taught by Longinotti-Buitoni.
Nurkka, however, teaches systems and methods for monitoring respiration in a biosensing garment, wherein a sensor is an inductive pneuomograph that can measure breathing (Para. [0032], second to last sentence: “In order to continuously measure the user’s respiration, the conductive wire can be used as the inductor in a variable frequency LC oscillator. The LC oscillator can in turn be connected to a frequency-to-voltage converter… which can be connected to a digital voltmeter or other suitable display”) and a transmission wire (Para. 32, third to last sentence: “breathing patterns, can be measured through transduction or "sensing" of the changing inductance (including the timing of such changes) of the conductive wire.  In order to continuously measure the user's respiration, the conductive wire can be used as the inductor…”). As would be recognized by one of ordinary skill in the art, a measurement of breathing would inherently be a measurement of a body motion since respiration is defined by movement of the lungs, chest, and other parts of the human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yang ‘164, Yang ‘168, or Yang ‘392’s tattoo, pattern, or painting to act as an inductive pneumograph that can measure body motion in order to continuously measure the user’s respiration, as taught by Nurkka (Para. [0032], second to last sentence).
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ’392 in view of Jayaraman in view of Longinotti-Buitoni, further in view of Roy et al. (US 2016/0150982) (hereinafter Roy).
Regarding claim 58, modified Yang ‘392 does not teach the fabric has a transmission wire as an inductive pneumograph which can measure body motion, posture, or status of the user. 
Roy, however, teaches wearable respiratory inductance plethysmography device and method for respiratory activity analysis (Abstract). One of ordinary skill in the art would recognize that a respiratory inductance plethysmography device inherently provides inductive pneumograph sensors since a plethymsograph is a device which measures changes in volume in an organ or the whole body (see Wikipedia article for “plethysmograph”), while a pneumograph is a device for use in measuring changes in volume in the lungs (see Wikipedia article for “pneumograph”), i.e., a pneumograph is a plethysmograph specialized for the lungs. 
Roy further teaches that the inductive pneumograph sensors comprise a first loop of wire placed around a thoracic section of torso and a second loop of wire placed around an abdominal section of torso, allowing for measuring breathing (Para. 50; Figs. 2, 6, 7) (i.e. body motion) by extracting the plethysmographic signal measured from each wire (Abstract). Roy also teaches that the inductive plethysmographic measurement is determined based on a mutual inductance (Para. 4 & 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yang ‘392 such that the fabric has a transmission wire as an inductive pneumograph which can measure body motion. Making this modification would be useful for providing detecting and characterizing physical conditions selected from the group consisting of talking, laughing, crying, hiccups, coughing, asthma, apnea, sleep apnea, stress related apnea, relaxation exercise, breathing cycle symmetry, and pulmonary diseases (Para. 23).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman in view of Longinotti-Buitoni, further in view of De Rossi, further in view of Jooste (US 2015/0170504).
Regarding claim 60, modified Yangs do not teach the digital circuit in the garment operates continuously to record environment conditions. Joost, however, teaches that health, contextual, and environmental data may be useful in assessing the physiological parameter data collected by the wearable device and in drawing correlations between the physical parameter data, the wearer's perceived health state and medical conditions exhibited by the wearer (Para. 24). Jooste also teaches that the wearable device has a digital circuit (Fig. 2, processor 230 + memory 240 + sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yangs such that the digital circuit in the garment operates continuously to record environment conditions. Making this modification would be useful for assessing the physiological parameter data collected by the wearable device and in drawing correlations between the physical parameter data, the wearer's perceived health state and medical conditions exhibited by the wearer, as taught by Jooste.
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman in view of Longinotti-Buitoni, further in view of Saroka et al. (US 2014/0378812) (hereinafter Saroka).
Regarding claim 62, modified Yangs do not teach a coil is added between the magnetic shielding fabric and the human body to sense whether there is a magnetic field or electromagnetic field. Saroka, however, teaches a thoracic garment of positioning electromagnetic transducers (Abstract) wherein EM manipulating material include coils (Para. 175) are combined with near field magnetic RF shielding materials for monitoring a person for diagnostic and therapeutic purposes (Para. 3) and reducing energy propagating through alternative pathways, such as pathways that do not traverse or are not affected by target organs and/or tissues having properties of interest (Para. 181-182).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yangs such that a coil is added between the magnetic shielding fabric and the human body to sense whether there is a magnetic field or electromagnetic field. Making this modification would be useful for materials for monitoring a person for diagnostic and therapeutic purposes and reducing energy propagating through alternative pathways, such as pathways that do not traverse or are not affected by target organs and/or tissues having properties of interest, as taught by Saroka.
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘164 OR Yang ‘168 OR Yang ‘392 in view of Jayaraman in view of Longinotti-Buitoni, further in view of Yang et al. (US 2014/0084045) (hereinafter Yang ‘045).
Regarding claim 64, modified Yangs do not teach a transmission line and at least one electronic component are directly smearing, printing, etching, or lithography by a computerized machine according to a pre-arranged routing plan on a hot melt adhesive film.
Yang ‘045, however, teaches a cloth electronization product and method (Abstract) wherein a transmission line and at least one electronic component are directly smearing, printing, etching, or lithography by a computerized machine according to a pre-arranged routing plan on a hot melt adhesive film (Abstract; claim 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Yangs such that a transmission line and at least one electronic component are directly smearing, printing, etching, or lithography by a computerized machine according to a pre-arranged routing plan on a hot melt adhesive film. Making this modification would be useful for providing easily changing a damaged part such that it is not necessary to throw away the entire piece of clothing (Para. 26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US PGPUB 2012/0215076) discloses an article of clothing for detecting physiological function and posture status (Front Page).
Yang (US PGPUB 2012/0238845) discloses an electronic device including multiple cloth layers which comprise a sensor device for human body testing (Front Page).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792